Title: From George Washington to Bourdon de Vatry, 8 January 1788
From: Washington, George
To: Bourdon de Vatry, Marc-Antoine



Sir,
Mount Vernon January 8th 1788

I have recd your letter of the 6th of Decr 1786, wherein you request me to represent your situation to Congress, and apply to that body, in your behalf, for a grant of land in some part of the United States where you may form a settlement.
Altho’ no incident in life could afford me more pleasure than to see all those who have exerted themselves in the cause of this country amply recompenced for their meritorious services, and howeve[r] desireous I may be to contribute all in my power towards there obtaining a compensation, yet I cannot, consistant with the declaration which I made when I quitted my publick employment, bring forward applications of this nature to Congress. I hope, Sir, you will not think that I act a singular part, with respect to you by not complying with your request—when I assure you I have ever declined the repeted applications of this Kind which have been made to me.
I think it is not improbable but that the Court of France, upon a reconsideration of the services of the Count de Grass, may be induced to recompence the merits of him & his friends in the manner which they deserve. I am Yrs &c.

G. Washington

